This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 HC RENTALS,

 3          Plaintiff-Appellee,

 4 v.                                                                          NO. 31,934

 5 STEPHEN RICHTER, and
 6 JAN BALOG-RICHTER

 7          Defendants-Appellants.

 8 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 9 Manuel I. Arrieta, District Judge

10 Christopher K. P. Cardenas
11 Las Cruces, NM

12 for Appellee

13 Jane E. Abrams
14 Las Cruces, NM

15 for Appellants

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                           2